DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Claim Status
This office action is in response to the filing of 06/03/2022. Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12-13 and 15 recites “a width of the packaging web is between 25 centimeters (cm) and 300 cm”, which is new matter that is not disclosed in the Specification.  The specification, paragraph [0017], disclose a preferable width of 50 cm to 100 cm, which differs from the claim width, which is an introduction of new matter, wherein the amended claim language fails to recite a limitation that is not disclosed in the previous claims and the specification.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheich (US Pub 20080125300) and in further view of Walker (US Patent 2882802).

Regard Claim 1, Cheich discloses a packaging station (300-Fig. 18) comprising: 
a deformation device (Fig. 18, assembly of catch device 316, tubular section 312 and chute 310) for converting a web of packaging material drawn from a supply of packaging web into a dunnage material (Fig. 22); and 
a conveyor structure (306-Fig. 18) for receiving the drawn web of packaging material and for feeding the drawn web of packaging material into the deformation device (paragraph [0097] and Fig. 22), wherein the conveyor structure comprises: 
a conveyor track (Fig. 18, surface of guide 306) comprising a surface extending from a reception (Fig. 19, section of guide 306 which is distal from 310 and before the point of inflection of guide 306) of the conveyor structure to the deformation device (Fig. 18, chute 312 connects to section 312), wherein the conveyor track is configured so that after passing the reception, the web of packaging material travels over the surface in a conveying direction for a distance that is at least double a width of the web (Fig. 18, the operator may select a web material that would meet the dimensional limitation requirement).
However, Cheich is silent regarding wherein the conveyor track comprises a plane sliding support comprising a sliding support width of at least 1.5 times a width of the web of packaging material, further wherein a width of the packaging web is between 25 centimeters (cm) and 300 cm.
Walker teaches wherein the conveyor track (6-Fig. 1) comprises a plane sliding support (Fig. 1, inner surface of member 6) comprising a sliding support width (Fig. 1, the transverse width of funnel 6 relative to flow direction of web 5) of at least 1.5 times a width of the web of packaging material (Fig. 1, the width of web member 6 is greater than the width of web 6, additionally, it appears the width of member 6 is at least 1.5 times the width of web 5 as web 5 moves through member 6 towards opening 7), further wherein a width of the packaging web is between 25 centimeters (cm) and 300 cm (Column 2, lines 33-37, width of the roll is 15-15 inches, which is greater than 25 cm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modified the guide of Cheich, to have incorporated the funnel member of Walker, so to have a dunnage machine with a larger dunnage guide to accommodate a larger range of dunnage material, in order to package larger items. 
	 
Regard Claim 2, Cheich and as modified by Walker in the parent claim, Cheich discloses wherein the plane sliding support is formed by a sheet or a mesh (Fig. 18, 306 is a physical form in the shape of a sheet), and facing the web of packaging material (Fig. 22, 306 is facing 302), wherein the reception of the conveyor track is formed by a rectilinear edge extending essentially perpendicular with respect to the conveying direction (Fig. 19, guide 306 has an rectilinear edge perpendicular to the conveying direction).

Regard Claim 3, Cheich and as modified by Walker in the parent claim, Cheich discloses wherein the plane sliding support of the conveyor track comprises sliding support length of at least two widths of the web (Figs. 18-22, the operator may select a web material that would meet the dimensional limitation requirement).

Regard Claim 4, Cheich and as modified by Walker in the parent claim,  Cheich discloses wherein the conveyor track comprises a bridge arc (Fig. 19, plow 306 has a bridge arc) connecting the supply of packaging material web with the deformation device (Fig. 22, material 302 travels across plow 306 to chute 312), wherein the radius of curvature of the bridge arc is at least double the width of the web (Figs. 18-22, the operator may select a web material that would meet the dimensional limitation requirement), wherein a raise of the bridge arc decreases from the reception until the deformation 2Application No. 15/746,953Docket No. 15863-7device (Figs. 18-22, 306 has a bridge arc with a defined point of inflection), wherein an inclination of the bridge arc decreases from the reception to the deformation device until an apex (Fig. 19, the slope of guide 306 decrease from distal end guide 306 relative to chute 310 to the high point of guide 306 relative to the ground) of the conveyor track and starting from an apex of the conveyor track, the conveyor track sinks towards the deformation device (Fig. 19, guide 306 sinks towards chute 310 from the high point of guide 306).

Regard Claim 5, Cheich and as modified by Walker in the parent claim, Cheich discloses wherein a tangent direction forms an angle of reception smaller than 20 degrees and larger than 0 degrees, relative to the vertical direction at the reception of the sliding support of the bridge arc (Fig. 19, the portion of guide 306 which first receives dunnage material appears to have the angle of reception within the claimed range), wherein a tangent direction forms an angle of disposal smaller than 20 degrees and larger than 0 degrees relative to the vertical direction at the disposal of the sliding support of the bridge arc (Fig. 19, the portion of guide 306 which first receives dunnage material appears to have the angle of reception within the claimed range).

Regard Claim 6, Cheich and as modified by Walker in the parent claim, Cheich discloses wherein deformation device comprises a channel shaped deformation device (Fig. 22, chute 310 and section 312 forms a channel) that connects to the conveyor track (Fig. 18, 306 is connected to 310), wherein the channel-shaped deformation device comprises a concavely-planar channel bottom surface (Fig. 22,310 and 312 would have a concave shape), the radius of curvature of which corresponds to that of the conveyor track and a width transverse to the conveying direction of the channel cross section in the conveying direction continuously decreases and a height of the channel cross section in conveying direction continuously increases (Fig. 19, 310 narrows at between 306 and 312 and the height of the channel has an increase in device 316).

Regard Claim 7, Cheich and as modified by Walker in the parent claim, Cheich discloses wherein the deformation device comprises a tapering channel corridor (Fig. 19, 310 defines a tapering channel corridor) opening into a disposal opening (Fig. 22, connection from 310 to 312), wherein within the channel corridor a deformation of the web of packaging material is realized by the walls of the channel (Fig. 22, material 302 is deformed by 310 and 316). 

Regard Claim 8, Cheich and as modified by Walker in the parent claim, Cheich discloses wherein the conveyor track is dimensioned such that, after passing the reception, the web of packaging material can bear its entire surface, along the entire width of the web in the direction transverse to the conveying direction, on the conveyor structure (Fig. 22, plow 306 is bearing the stock material 302, and the material can be sized to by the operator to meet the dimensional requirement limitation).

Regard Claim 9, Cheich and as modified by Walker in the parent claim, Cheich discloses wherein the deformation device is oriented relative to a vertical direction in a fixed manner with an inclination angle (Figs. 18-22, 310, 312 and 316 are generally fixed with a downward inclination angle), such that the dunnage material leaving the deformation device is oriented vertically downward at a disposal opening (Fig. 22), wherein the conveyor structure is positioned in a 3Application No. 15/746,953Docket No. 15863-7direction of gravity above the disposal opening (Fig. 19, 306 is above 316), further wherein the reception of the conveyor structure is arranged essentially on the same height as the disposal opening (Fig. 19, the connection of 306 and 310 is essentially the same height as the connection of 310 and 312).

Regard Claim 10, Cheich and as modified by Walker in the parent claim, Walker teaches wherein a width of the packaging web is at least 50 centimeters (cm) (Column 2, lines 33-37, the width of the roll does not constitute a limitation, and that machine will preferably be constructed to handle sheets of much greater widths; the examiner notes that the apparatus of Walker is capable of being constructed to accommodate a web of at least 50 cm).

Regarding Claim 13, Cheich discloses a sliding support width in the parent claim.
However, Cheich is silent regarding wherein the conveyor track comprises a plane sliding support comprising a sliding support width of at least 1.5 times a width of the web of packaging material, further wherein a width of the packaging web is between 25 centimeters (cm) and 300 cm.
Walker teaches wherein the conveyor track (6-Fig. 1) comprises a plane sliding support (Fig. 1, inner surface of member 6) comprising a sliding support width (Fig. 1, the transverse width of funnel 6 relative to flow direction of web 5) of at least 1.5 times a width of the web of packaging material (Fig. 1, the width of web member 6 is greater than the width of web 6, additionally, it appears the width of member 6 is at least 1.5 times the width of web 5 as web 5 moves through member 6 towards opening 7), further wherein a width of the packaging web is between 25 centimeters (cm) and 300 cm (Column 2, lines 33-37, width of the roll is 15-15 inches, which is greater than 25 cm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modified the guide of Cheich, to have incorporated the funnel member of Walker, so to have a dunnage machine with a larger dunnage guide to accommodate a larger range of dunnage material, in order to package larger items. 

Regarding Claim 15, Cheich discloses wherein the plane sliding support of the conveyor track comprises a sliding support length.
However, Cheich is silent regarding wherein the plane sliding support of the conveyor track comprises a sliding support length of at least two widths of the web, wherein the width of the web is between 25 centimeters (cm) and 300 cm.
Walker teaches wherein the conveyor track (6-Fig. 1) comprises a plane sliding support (Fig. 1, inner surface of member 6) comprising a sliding support width (Fig. 1, the transverse width of funnel 6 relative to flow direction of web 5) of at least two widths of the web of packaging material (Fig. 1, the width of web member 6 is greater than the width of web 6, additionally, it appears the width of member 6 is at least two widths of web 5 as web 5 moves through member 6 towards opening 7), further wherein a width of the packaging web is between 25 centimeters (cm) and 300 cm (Column 2, lines 33-37, width of the roll is 15-15 inches, which is greater than 25 cm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modified the guide of Cheich, to have incorporated the funnel member of Walker, so to have a dunnage machine with a larger dunnage guide to accommodate a larger range of dunnage material, in order to package larger items. 

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheich (US Pub 20080125300).

Regard Claim 11, Cheich discloses a packaging station (300-Fig. 18) comprising: 
a deformation device (Fig. 18, assembly of catch device 316, tubular section 312 and chute 310) for converting a web of packaging material drawn from a supply of packaging web into a dunnage material (Fig. 22); and 
a conveyor structure (306-Fig. 18) for receiving the drawn web of packaging material and for feeding the drawn web of packaging material into the deformation device (paragraph [0097] and Fig. 22), 
wherein the conveyor structure comprises: 
a conveyor track (306-Fig. 18) comprising a surface extending from a reception (Fig. 19, section of guide 306 which is distal from 310 and before the point of inflection of guide 306) of the conveyor structure to the deformation device (Fig. 18, chute 312 connects to section 312), wherein the conveyor track is configured so that after passing the reception, the web of packaging material travels over the surface in a conveying direction and the conveyor track comprises a bridge arc (Fig. 19, member 306 has a defined bridge art) connecting the supply of packaging material web with the deformation device (Fig. 22, web material is traveling over member 306, which extends from a supply side to the device 316), wherein an inclination of the bridge arc decreases from the reception to the deformation device until an apex of the conveyor track (Fig. 19, the inclination of guide 306  is decreasing from the distal end of guide 306 to the point of inflection of guide 306) and starting from an apex (Fig. 19, point of inflection of guide 306), the conveyor track sinks towards the deformation device (Fig. 19, guide 306 sinks towards chute 310 after the point of inflection of guide 306); and5Application No. 15/746,953Docket No. 515863.5000007 wherein the conveyor track comprises a plane sliding support (Fig. 19, the top surface of guide 306 is a plane sliding support).
However, Cheich is silent regarding wherein a tangent direction forms an angle of reception smaller than 200 and larger than 00, relative to the vertical direction at the reception of the sliding support of the bridge arc and a tangent direction forms an angle of disposal smaller than 200 and larger than 00 relative to the vertical direction at the disposal of the sliding support of the bridge arc.
Cheich does disclose the conveyor structure with the conveyor track and plane sliding support, wherein the web is feed from across the conveyor structure to the deformation device, wherein the conveyor structure is in the form of a bridge arc, and that one of ordinary skill in the art would have recognized that both apparatuses would perform equally because of similar structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the angular bridge arc dimensions of the conveyor structure as disclosed by Cheich, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.

Regarding Claim 14, Cheich discloses wherein the plane sliding support is formed by a sheet or a mesh (Fig. 18, member 306 is a sheet) and facing the web of packaging material (Fig. 22, member 306 is facing material 302), wherein the reception of the conveyor track is formed by a rectilinear edge extending essentially perpendicular with respect to the conveying direction (Fig. 19, member 306 has rectilinear edge extending essentially perpendicular with respect to the conveying direction).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (a) rejection, as detailed above, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 12, Cheich discloses wherein the radius of curvature of the bridge arc.
Cheich is silent regarding the is radius of curvature of the bridge arc is at least double the width of the web.
	The prior art of record, either singularly or in combination of, fails the anticipate a radius length of being between 50 and 600 centimeters.
	
Response to Arguments
Applicant’s arguments, see drawing objections on page 7, filed 06/03/2022, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of claim 1 has been withdrawn. 
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.
Regarding the 112 rejection on page 7; applicant figure 1 and list of reference numbers “b” on page 16; reference “b” is the width of web 21 and the width b is not folded.  Applicant’s argument that width of a single fold is 25 cm is not supported by the specification, as shown in Fig. 1.
Applicant’s arguments, on page 7, that “Cheich fails to disclose or render obvious that claim 1 recites a plane sliding support coupled with the conveyor track and comprising a sliding support width of at least 1.5 times a width of the web of packaging material where a width of the packaging web is between 25 centimeters (cm) and 300 cm”, filed 06/03/2022, with respect to the rejection(s) of claim(s) 1-15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walker (US Patent 2882802) as detailed above.
Applicant’s arguments, on page 8, that “Cheich fails to disclose or render obvious that the claimed dimensions of the conveyor track could be changed”, filed 06/03/2022, with respect to the rejection(s) of claim(s) 1-15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walker (US Patent 2882802) as detailed above.
Regarding the 103 rejection on page 8, that "Cheich does not disclose a bridge arc with the claimed reception angle and disposal angle in the range of 0 degrees to 20 degrees relative to the vertical direction of the conveyor web at the reception and the disposal of the conveyor track”.  The examiner disagrees because: the guide of Cheich and the applicant’s bridge arc both have a reception, apex and disposal, wherein the apex is the highest point on both the guide and bridge arc, additionally both structures have similar form, wherein one of ordinary skill in the art would have found guide of Cheich to be capable of having the claimed reception and disposal angle and that the applicant’s claimed angles would be an obvious variant which would only require a change in the inclination of the guide of Cheich without a substantial redesign. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to notice of reference cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        06/17/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731